DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Interview after Final Action
The action is responsive to an Interview after Final Action with Applicant’s representative, John Fischer, held January 11, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a teleconference with John Fischer, on January 11, 2022.  The claims have been amended as follows:

Claim 26 is amended as follows:
26.	(Currently Amended) A method of managing sensors in a system by a computing device, comprising:
determining health operation states of the sensors correlative with accuracy of the sensors, wherein sampling frequency of the sensors to determine the health operation states is dynamic, wherein determining health operation states of the sensors comprises using a bootstrap sampling frequency for new sensors brought on line;

teaming two sensors each having the intermediate state to produce a team having [[the]]a combined accuracy of a sensor in the H state.

Claim 28 is cancelled:
28.	Cancelled.

Claim 38 is amended as follows:
38.	(Currently Amended) A system for sensing data, comprising:
sensors to measure the data; and
a sensor manager to determine health operation states of the sensors and classify the sensors by their respective health operation state, wherein the health operation states comprise a healthy (H) state, an unhealthy (U) state, and an intermediate state in which sensed data is less accurate than for the H state and more accurate than for the U state, and wherein the sensor manager to team two sensors each having the intermediate state to produce a team having [[the]]a combined accuracy of a sensor in the H state, and wherein determining health operation states of the sensors comprises using a bootstrap sampling frequency for new sensors brought on line.

Claim 47 is amended as follows:
47.	(Currently Amended) A tangible, non-transitory, computer-readable medium comprising code executable by a processor to direct the processor to:
, and wherein determining health operation states of the sensors comprises using a bootstrap sampling frequency for new sensors brought on line;
increase sampling frequency of a sensor correlative with increasing deployment duration of the sensor; and
team two sensors each having the intervening state to produce a team having [[the]]a combined accuracy of a sensor in the H state.

Allowable Subject Matter
Claims 26-27 and 29-50 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 26, as well as claims 38 and 47, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining health operation states of incudes a dynamic sampling frequency of the sensors to determine the health operation states, using a bootstrap sampling frequency for new sensors brought on line, and teaming two sensors each having an intermediate state to produce a team having a combined accuracy of a sensor in a 

It is noted that the closest prior art, Chinese Patent Publication CN 105425775 A (Provided in IDS filed 06/05/2019, an EPO/Espacenet machine translation of the specification thereof, generated 05/03/2021, was provided with the previous Action), to Xu, teaches a method and system for automatically determining sensor faults.
U.S. Patent Publication 2017/0261971 A1, to Schulze et al., discloses techniques are provided for classifying runs of a recipe within a manufacturing environment.
U.S. Patent 9,323,340 B2, to Pantel, discloses combining the outputs of individual sensors to compensate for the drawbacks of the individual sensors.
U.S. Patent Publication 2017 /0270563 A1, to Soni et al., is directed to determining the frequency of exposure to real-world products embedded with Internet-Of-Things (IoT) hardware and determining a comprehensive targeting profile identifying the interests of users based on their exposure to real-world products.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864